DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: line 5 of para. [0019], change “fixing holes 19” to --fixing holes 19a--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakata (US 5,580,258).
In regard to claim 1, Wakata discloses a vehicle connector, comprising:
a tubular portion 12 having a tip side (see illustrated drawing below) projecting out through a mounting hole (see illustrated drawing below) of a vehicle 11, an external connector being fit into an opening on the tip side of the tubular portion 12;
an outward extending fixing portion 13 extending outward from a base end side (see illustrated drawing below) of the tubular portion 12, the outward extending fixing portion 13 being fixed to the vehicle 11 while being butted against the vehicle 11 in a tip direction of the tubular portion 12;
a rotary shaft 19 arranged on an outer side of the tip side of the tubular portion 12; and
a cover portion 18 provided rotatably about the rotary shaft 19 for opening and closing the opening of the tubular portion 12, 
the rotary shaft 19 and the cover portion 18 being provided on a fixing member 15 fixable to the tip side of the tubular portion 12 passed through the mounting hole. 

In regard to claim 2, Wakata discloses the fixing member 15 is fittably provided on the tip side of the tubular portion 12. 

In regard to claim 3, Wakata discloses the fixing member 15 is detachably (15 could be detached from 12) provided on the tip side of the tubular portion 12. 
[AltContent: textbox (tip side)][AltContent: connector][AltContent: textbox (base end side)][AltContent: connector][AltContent: textbox (mounting hole)][AltContent: connector]
    PNG
    media_image1.png
    457
    545
    media_image1.png
    Greyscale




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka et al. (US 5,501,607).
In regard to claim 1, Yoshioka et al. discloses a vehicle connector, comprising:
a tubular portion 21 having a tip side (see illustrated drawing below) projecting out through a mounting hole (see illustrated drawing below) of a vehicle 11, an external connector being fit into an opening on the tip side of the tubular portion 21;
an outward extending fixing portion 26 extending outward from a base end side (see illustrated drawing below) of the tubular portion 21, the outward extending fixing portion 26 being fixed to the vehicle 11 while being butted against the vehicle 11 in a tip direction of the tubular portion 21;
a rotary shaft 23 arranged on an outer side of the tip side of the tubular portion 21; and
a cover portion 31 provided rotatably about the rotary shaft 23 for opening and closing the opening of the tubular portion 21, 
the rotary shaft 23 and the cover portion 31 being provided on a fixing member 25 fixable to the tip side of the tubular portion 21 passed through the mounting hole. 

In regard to claim 2, Yoshioka et al. discloses the fixing member 25 is fittably provided on the tip side of the tubular portion 21. 

In regard to claim 3, Yoshioka et al. discloses the fixing member 25 is detachably (25 could be detached from 21) provided on the tip side of the tubular portion 21.



[AltContent: textbox (tip side)][AltContent: connector][AltContent: textbox (base end side)][AltContent: connector][AltContent: textbox (mounting hole)][AltContent: arrow]
    PNG
    media_image2.png
    663
    560
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakata.
In regard to claim 4, Wakata does not disclose the fixing member 15 is formed into an annular shape externally fittable to the tubular portion 12.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakata by constructing the fixing member with different type of configuration since applicant has presented no explanation that this particular configuration of the fixing member is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing connecting member between two members.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al..
In regard to claim 4, Yoshioka et al. does not disclose the fixing member 25 is formed into an annular shape externally fittable to the tubular portion 21.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yoshioka et al. by constructing the fixing member with different type of configuration since applicant has presented no explanation that this particular configuration of the fixing member is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing connecting member between two members.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide, teach or suggest the fixing member is provided with a locked portion lockable by a locking portion provided on the cover portion in a closing state of the cover portion. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
11/30/2022

/THO D TA/Primary Examiner, Art Unit 2832